       Case 2:21-cv-00514-DJH Document 55 Filed 06/23/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                          No. CV-21-00514-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Janet Yellen, et al.,
13                  Defendants.
14
15          This matter arises pursuant to the parties’ statements made during the June 22 oral
16   argument. Specifically, the parties indicated that this matter requires no further factual or
17   procedural development and the only issues before the Court are legal in nature. Upon a
18   review of the record, the Court agrees. Therefore, the Court will consolidate its pending
19   decision on Plaintiff’s Motion to Enter Preliminary Injunction with a decision on the
20   merits. See Fed. R. Civ. P. 65(a)(2). To ensure the parties are satisfied with the state of
21   their briefing, the Court will permit each party to file one last brief to discuss any issue
22   they believe deserves final treatment.
23          Accordingly,
24          IT IS HEREBY ORDERED that the Court will consolidate its pending decision
25   on Plaintiff’s Motion to Enter Preliminary Injunction with a decision on the merits.
26   ///
27   ///
28   ///
       Case 2:21-cv-00514-DJH Document 55 Filed 06/23/21 Page 2 of 2



 1          IT IS FURTHER ORDERED the parties may submit a final brief of eleven pages
 2   or fewer no later than fourteen (14) days after this date of this Order.
 3          Dated this 23rd day of June, 2021.
 4
 5
 6                                                 Honorable Diane J. Humetewa
 7                                                 United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
